



COURT OF APPEAL FOR ONTARIO

CITATION:  Matthews Estate v. Moran, 2017 ONCA 47

DATE: 20170118

DOCKET: C62449

Simmons, Brown and Roberts JJ.A.

BETWEEN

The
    Estate of Daniel Richard Matthews (deceased)

under
The
    Trustee Act
, Lee Ann Matthews,

Richard
    Matthews, Edna Matthews and Susan Schooley

Plaintiffs

(Respondents/Appellants
    by Cross-Appeal)

and

Dr.
    Geoffrey Edward Moran, Collingwood General and

Marine
    Hospital, Dr. James Grant Macfarlane,

Dr.
    Adegboyega Adedapo Akinyele,

Dr.
    David Gregory Lowe, John Doe, Jane Doe,

St.
    Michaels Hospital, Dr. Robert Loughlin Macdonald,

John Doe
    and Jane Doe

Defendants

(Appellants/Respondents
    by Cross-Appeal)

Cynthia B. Kuehl and Sarah E. Martens, for the appellant/respondents
    by cross-appeal Dr. Vikramaditya Prabhudesai, Dr. Deljit Singh Dhanoa and Dr. Alexandre
    Menard

Keenan Sprague, for the respondents/appellants by
    cross-appeal

Heard: January 16, 2017

On appeal from the order of Justice P.W. Sutherland of
    the Superior Court of Justice, dated June 24, 2016.

APPEAL BOOK ENDORSEMENT

[1]

We see no basis on which to interfere with the motion judges
    discretionary decision to extend the limitation period under s. 38(3) of the
Trustee
    Act
and permit the respondents to add the appellants as named defendants
    in the action.  When read as a whole, the motion judges reasons reveal he
    found special circumstances were present.  In reaching this conclusion, the
    motion judge considered the lengthy unexplained delay but was satisfied that it
    was outweighed by other factors.  It is undisputed that there was no actual
    prejudice.

[2]

The appeal is dismissed.  In the circumstances, it is unnecessary that
    we address the cross-appeal.

[3]

Costs of the appeal are to the respondents on a partial indemnity scale
    fixed in the amount of $10,000 inclusive of disbursements and applicable taxes.


